13-263
    Neroni v. Becker


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 21st day of February, two thousand fourteen.

    PRESENT:

                RALPH K. WINTER,
                CHESTER J. STRAUB,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    FREDERICK J. NERONI,

                                 Plaintiff - Appellant,

                          v.                                     13-263

    CARL F. BECKER, in his official capacity as a Judge
    of Surrogate's Court and Acting Supreme Court
    Justice of Delaware County, and in his individual
    capacity, STATE OF NEW YORK,

                            Defendants - Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                              Frederick J. Neroni, pro se, Delhi, NY.

    FOR DEFENDANTS-APPELLEES:                             Andrew B. Ayers, Assistant Solicitor
                                                          General of Counsel (Barbara D. Underwood,
                                                          Solicitor General, Denise A. Hartman,
                                                      Senior Assistant Solicitor General, on the
                                                      brief) for Eric Schneiderman, Attorney
                                                      General of the State of New York, Albany,
                                                      NY.



       Appeal from a judgment of the United States District Court for the Northern District of

New York (Sharpe, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED IN PART and VACATED

AND REMANDED IN PART.

       Appellant Frederick Neroni, a disbarred attorney proceeding pro se, appeals the judgment

of the district court dismissing his claims against New York state court Judge Carl Becker, who

presided over a civil suit against Appellant arising from the events that led to his disbarment. Cf.

Mokay v. Mokay, 67 A.D.3d 1210 (3d Dep’t 2009). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s decision dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). See Jaghory v. N.Y. State Dep’t of Educ., 131 F.3d 326, 329

(2d Cir. 1997). We also review de novo “the essentially legal determination of whether the

requirements for abstention have been met.” Diamond “D” Constr. Corp. v. McGowan, 282

F.3d 191, 197 (2d Cir. 2002) (internal quotation marks omitted).

       We affirm the district court’s dismissal of Appellant’s claims for injunctive relief related

to Judge Becker’s rulings in his case or potential future involvement in other cases. His claims

for retrospective relief are barred by the Eleventh Amendment. See Green v. Mansour, 474 U.S.

64, 71–73 (1985). His claims for prospective injunctive relief also fail because, as the district

                                                 2
court properly concluded, any potential injury from Judge Becker’s involvement in further state

court proceedings involving Appellant are highly speculative given Judge Becker’s recusal from

all such cases. See Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 37 (2d Cir.

1995) (to warrant injunctive relief, a litigant must show, inter alia, irreparable harm that is “not

remote or speculative[,] but actual and imminent”).

       Appellant challenges the constitutionality of two New York statutes. The district court

abstained based on the three-part test derived from Middlesex County Ethics Committee v.

Garden State Bar Association, 457 U.S. 423, 432 (1982). See, e.g., Spargo v. N.Y. State

Comm’n on Judicial Conduct, 351 F.3d 65, 75 (2d Cir. 2003) (“Younger abstention is mandatory

when: (1) there is a pending state proceeding, (2) that implicates an important state interest, and

(3) the state proceeding affords the federal plaintiff an adequate opportunity for judicial review

of his or her federal constitutional claims.”). While this appeal was pending, however, the

Supreme Court rejected this three-part test in favor of a categorical approach. See Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 591, 593 (2013). We therefore vacate the district

court’s decision to abstain pursuant to Younger, and remand Appellant’s constitutional claims to

the district court with instructions to consider, in the first instance, whether abstention remains

appropriate in light of Sprint. In doing so, we express no opinion as to the continued

applicability of Younger in this case or as to the merits of Appellant’s claims.




                                                  3
       The district court’s dismissal of Appellant’s claims for injunctive relief is AFFIRMED.

We VACATE AND REMAND for further consideration that portion of the district court’s

decision in which it abstained from deciding Appellant’s constitutional claims.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                4